UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended MARCH 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-10956 EMC INSURANCE GROUP INC. (Exact name of registrant as specified in its charter) Iowa 42-6234555 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 717 Mulberry Street, Des Moines, Iowa (Address of principal executive offices) (Zip Code) (515) 345-2902 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesx No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at April 29, 2011 Common stock, $1.00 par value TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures About Market Risk 44 Item 4. Controls and Procedures 44 PART II OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 45 Item 6. Exhibits 46 Signatures 47 Index to Exhibits 48 TABLE OF CONTENTS PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS EMC INSURANCE GROUP INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, ASSETS Investments: Fixed maturities: Securities held-to-maturity, at amortized cost (fair value $382,905 and $389,679) $ $ Securities available-for-sale, at fair value (amortized cost $883,749,482 and $909,582,782) Equity securities available-for-sale, at fair value (cost $84,461,376 and $75,721,039) Other long-term investments, at cost Short-term investments, at cost Total investments Cash Reinsurance receivables due from affiliate Prepaid reinsurance premiums due from affiliate Deferred policy acquisition costs (affiliated $37,670,566 and $37,584,448) Prepaid pension benefits due from affiliate Accrued investment income Accounts receivable Income taxes recoverable Deferred income taxes Goodwill Other assets (affiliated $2,398,198 and $2,433,445) Total assets $ $ All affiliated balances presented above are the result of related party transactions with Employers Mutual. See accompanying Notes to Consolidated Financial Statements. 3 TABLE OF CONTENTS EMC INSURANCE GROUP INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, LIABILITIES Losses and settlement expenses (affiliated $564,103,373 and $553,125,183) $ $ Unearned premiums (affiliated $167,746,796 and $167,896,119) Other policyholders’ funds due to affiliate Surplus notes payable to affiliate Amounts due affiliate to settle quarterly transaction balances Pension and postretirement benefits payable to affiliate Other liabilities (affiliated $16,464,544 and $22,861,092) Total liabilities STOCKHOLDERS’ EQUITY Common stock, $1 par value, authorized 20,000,000 shares; issued and outstanding, 12,953,116 shares in 2011 and 12,927,678 shares in 2010 Additional paid-in capital Accumulated other comprehensive income (loss): Net unrealized losses on fixed maturity securities with “other-than-temporary” impairments (5,210 ) (69,852 ) Other net unrealized gains Pension and postretirement benefits payable to affiliate (12,624,231 ) (12,796,435 ) Total accumulated other comprehensive income Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ All affiliated balances presented above are the result of related party transactions with Employers Mutual. See accompanying Notes to Consolidated Financial Statements. 4 TABLE OF CONTENTS EMC INSURANCE GROUP INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three months ended March 31, REVENUES Premiums earned (affiliated $97,075,882 and $91,455,297) $ $ Investment income, net Net realized investment gains, excluding impairment losses on available-for-sale securities Total “other-than-temporary” impairment losses on available-for-sale securities ) ) Portion of impairment losses on fixed maturity available-for-sale securities recognized in other comprehensive income (before taxes) — ) Net impairment losses on available-for-sale securities ) ) Net realized investment gains Other income (all affiliated) LOSSES AND EXPENSES Losses and settlement expenses (affiliated $73,283,167 and $55,433,133) Dividends to policyholders (all affiliated) Amortization of deferred policy acquisition costs (affiliated $24,027,495 and $21,607,445) Other underwriting expenses (all affiliated) Interest expense (all affiliated) Other expense (affiliated $686,863 and $278,020) Income before income tax expense (benefit) INCOME TAX EXPENSE (BENEFIT) Current Deferred ) Net income $ $ Net income per common share -basic and diluted $ $ Dividend per common share $ $ Average number of common shares outstanding -basic and diluted All affiliated balances presented above are the result of related party transactions with Employers Mutual. See accompanying Notes to Consolidated Financial Statements. 5 TABLE OF CONTENTS EMC INSURANCE GROUP INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three months ended March 31, Net income $ $ OTHER COMPREHENSIVE INCOME (LOSS) Change in unrealized holding gains on investment securities, net of deferred income tax expense of $1,638,868 and $4,653,751 Reclassification adjustment for realized investment gains included in net income, net of income tax expense of $2,890,369 and $225,907 ) ) Change in unrealized holding gains on fixed maturity securities with “other-than-temporary” impairment, net of deferred income tax expense of $34,808 and $5,387 Reclassification adjustment for realized investment losses from fixed maturity securities with “other-than-temporary” impairment included in net income, net of income tax benefit of $0 and $42,188 — Adjustment associated with affiliate’s pension and postretirement benefit plans, net of deferred income tax expense of $92,726 and $99,227: Net actuarial gain Prior service credit ) ) Other comprehensive income (loss) ) Total comprehensive income $ $ All affiliated balances presented above are the result of related party transactions with Employers Mutual. See accompanying Notes to Consolidated Financial Statements. 6 TABLE OF CONTENTS EMC INSURANCE GROUP INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three months ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash used in operating activities: Losses and settlement expenses (affiliated $10,978,190 and ($2,248,180)) ) Unearned premiums (affiliated ($149,323) and ($468,138)) ) ) Other policyholders’ funds due to affiliate Amounts due affiliate to settle quarterly transaction balances ) Pension and postretirement benefits payable to affiliate Reinsurance receivables due from affiliate ) Prepaid reinsurance premiums due from affiliate ) Commission payable (affiliated ($5,344,556) and ($5,669,456)) ) ) Interest payable to affiliate ) ) Deferred policy acquisition costs (affiliated ($86,118) and $532,078) ) Stock-based compensation payable to affiliate Accrued investment income ) ) Accrued income tax: Current ) Deferred ) Realized investment gains ) ) Accounts receivable ) Amortization of premium/discount on fixed maturity securities ) ) Other, net (affiliated ($349,329) and ($4,175,205) Net cash used in operating activities $ ) $ ) All affiliated balances presented above are the result of related party transactions with Employers Mutual. See accompanying Notes to Consolidated Financial Statements. 7 TABLE OF CONTENTS EMC INSURANCE GROUP INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS, CONTINUED Three months ended March 31, CASH FLOWS FROM INVESTING ACTIVITIES Maturities of fixed maturity securities held-to-maturity $ $ Purchases of fixed maturity securities available-for-sale ) ) Disposals of fixed maturity securities available-for-sale Purchases of equity securities available-for-sale ) ) Disposals of equity securities available-for-sale Disposals of other long-term investments Net (purchases) disposals of short-term investments ) Net cash provided by investing activities CASH FLOWS FROM FINANCING ACTIVITIES Issuance of common stock through affiliate’s stock option plans Excess tax benefit associated with affiliate’s stock option plans — Dividends paid to stockholders (affiliated ($1,491,092) and ($1,412,613)) ) ) Net cash used in financing activities ) ) NET INCREASE IN CASH Cash at the beginning of the year Cash at the end of the quarter $ $ All affiliated balances presented above are the result of related party transactions with Employers Mutual. See accompanying Notes to Consolidated Financial Statements. 8 TABLE OF CONTENTS EMC INSURANCE GROUP INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.BASIS OF PRESENTATION EMC Insurance Group Inc., a 61 percent owned subsidiary of Employers Mutual Casualty Company (Employers Mutual), is an insurance holding company with operations in property and casualty insurance and reinsurance. Both commercial and personal lines of insurance are written, with a focus on medium-sized commercial accounts. The term “Company” is used interchangeably to describe EMC Insurance Group Inc. (Parent Company only) and EMC Insurance Group Inc. and its subsidiaries. The accompanying unaudited consolidated financial statements have been prepared on the basis of U.S. generally accepted accounting principles (GAAP) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and notes required by GAAP for complete financial statements. The Company has evaluated all subsequent events through the date the financial statements were issued. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation of the interim financial statements have been included. The results of operations for the interim periods reported are not necessarily indicative of results to be expected for the year. The consolidated balance sheet at December 31, 2010 has been derived from the audited financial statements at that date, but does not include all of the information and notes required by GAAP for complete financial statements. Certain amounts previously reported in prior years’ consolidated financial statements have been reclassified to conform to current year presentation. In reading these financial statements, reference should be made to the Company’s 2010 Form 10-K or the 2010 Annual Report to Stockholders for more detailed footnote information. 2.NEW ACCOUNTING PRONOUNCEMENTS In October 2010, the Financial Accounting Standards Board (FASB) updated its guidance related to Insurance Topic 944 of the FASB Accounting Standards Codification TM(ASC) to clarify which costs associated with the acquisition of insurance contracts should be capitalized and deferred for recognition during the coverage period. This guidance specifies that only incremental costs or costs directly related to the successful acquisition of new or renewal insurance contracts are to be capitalized as a deferred acquisition cost. Currently, industry practice is such that deferred costs typically also include costs related to unsuccessful insurance contract acquisitions. This guidance is effective for annual reporting periods (and interim reporting periods of those annual reporting periods) beginning on or after December 15, 2011, and may be adopted prospectively or retrospectively. Adoption of this guidance will have an impact on the consolidated financial position and operating results of the Company since certain costs associated with contract acquisition that are currently deferred will not likely meet the criteria for deferral under the new guidance. The Company has not yet established an estimate of the impact this statement will have on its financial statements. In July 2010, the FASB updated its guidance related to Receivables Topic 310 of the ASC to require additional disclosures regarding credit risk exposures and the allowance for credit losses, as well as a description of the accounting policies and methodology used to estimate the liability for off-balance-sheet credit risk exposures and related charges. The additional disclosures required at the end of a reporting period were effective for interim and annual reporting periods ending on or after December 15, 2010, and the additional disclosures required about activity that occurs during a reporting period are effective for interim and annual reporting periods beginning on or after December 15, 2010. Adoption of this guidance resulted in some additional disclosures at year-end 2010, but had no effect on the consolidated financial position or operating results of the Company. 9 TABLE OF CONTENTS In January 2010, the FASB updated its guidance related to the Fair Value Measurements and Disclosures Topic 820 of the ASC to require additional disclosures regarding transfers in and out of fair value measurement Levels 1 and 2, the display of Level 3 activity on a gross basis (rather than net), fair value measurement disclosures for each class of assets and liabilities (rather than by line item within the statement of financial position), and additional disclosures about inputs and valuation techniques. This guidance was effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements, which is effective for fiscal years (and interim periods of those fiscal years) beginning after December 15, 2010. Adoption of this guidance had no effect on the consolidated financial position or operating results of the Company. 3.REINSURANCE The effect of reinsurance on premiums written and earned, and losses and settlement expenses incurred, for the three months ended March 31, 2011 and 2010 is presented below. Three months ended March 31, 2011 Property and casualty insurance Reinsurance Total Premiums written Direct $ $
